DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Claim 11 recites the limitation “the water channel” in line 2. For examination purposes, this language is interpreted to read “the more than one water channel.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high strength" in claim 12, lines 2-3 is a relative term which renders the claim indefinite.  The term "high strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20160009601) in view of Pane (US 5718008).
Regarding claim 10, Han discloses an article comprising: 
a ceramic shower tile (¶ 0002) adapted for use in a shower floor (¶ 0004), wherein the ceramic shower tile is formed of clay (¶ 0018), kaolin or feldspar raw materials, wherein said ceramic shower tile has a water absorption value of less than 3% (¶ 0035).
However, Han does not disclose the ceramic shower tile is formed to be self-inclined with a drainage hole as claimed.
Pane discloses a shower base wherein said ceramic shower tile (1; col. 1, ll. 53-56) being integral (col. 1, ll. 53-56) and self-inclined (water drains into the drainage orifice; claim 1), said ceramic shower tile having a drainage hole (7) formed 
It would have been obvious to one of ordinary skill in the art to have modified the system of Han, to form the ceramic shower tile to be self-inclined with a drainage hole as claimed, as taught by Pane, in order to provide a shower base for the collection of water (col. 1, ll. 1-7) and to direct water into a drainage orifice (claim 1).
Regarding claim 11, the combination above, and specifically Pane further discloses said ceramic shower tile has more than one water channel (3-4) formed on a surface thereof, the water channel being inclined and directed toward the drainage hole such that water in the water channel flows toward the drainage hole (claim 1).
Regarding claim 12, as best understood, the combination above, and specifically Han further discloses wherein said ceramic shower tile is manufactured by a deformation preventing, life span extending, or chemically resistant ceramic material (¶ 0002, 0023) with high strength (¶ 0032).
Regarding claim 14, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 10.
However, Han does not disclose the water absorption value is less than 0.5%. Instead, Han discloses the water absorption value is less than 1% (¶ 0035).
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20160009601) in view of Pane (US 5718008) as applied to claim 10 above, and further in view of Barattini (US 6348425).
Regarding claim 13, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 10.
However, Han does not disclose a glaze material as claimed.
Barattani discloses a crystallizing glaze system wherein said ceramic shower tile has a glaze material covering an upper surface of said ceramic shower tile (col. 1, ll. 59 - col. 2, ll. 21).
It would have been obvious to one of ordinary skill in the art to have modified the system of Han, to include a glaze material as claimed, as taught by Barattini, in order to provide excellent chemical durability and abrasion resistance (col. 1, ll. 59 - col. 2, ll. 21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/W.R.K/           Examiner, Art Unit 3754

/DAVID P ANGWIN/           Supervisory Patent Examiner, Art Unit 3754